In an action upon a collector’s bond given to secure the collection of taxes, the collector cannot place his defence on the non-delivery, by the clerk of the County Court, to him, of the rate of the assessment and list of taxable inhabitants, unless he states in his plea, that he had applied for the rate and list to the proper officer, and that he either refused or neglected to furnish them. It is the duty of the clerk to deliver the lists at his office, where all his official acts are done, and the collector should apply for them there.This was an appeal from Baltimore County Court, decided at June, 1829. It was argued before Buchanan, Ch. J., Earle, Stephen, and Archer, J.,No counsel appeared for the appellee.The opinion of the court, deciding the above question, was delivered by Archer, J.